United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1588
Issued: March 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 19, 2019 appellant filed a timely appeal from a June 28, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 28, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than 11 percent
permanent impairment of her right upper extremity for which she previously received a schedule
award.
FACTUAL HISTORY
On August 4, 2015 appellant, then a 47-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a right shoulder injury when she pushed a mail container
on July 29, 2015 while in the performance of duty. She stopped work on July 30, 2015.
OWCP accepted that appellant sustained right shoulder bursitis; strain of muscles, fascia,
and tendons of the right shoulder/upper arm; and unspecified right rotator cuff tear or rupture, and
it paid her appropriate wage-loss compensation benefits for periods of disability. On
September 20, 2016 appellant underwent OWCP-authorized right shoulder surgery, including
distal clavicle excision/resection, rotator cuff repair, acromioplasty, and subacromial
decompression.3 She later filed a claim for a schedule award (Form CA-7) due to her accepted
employment injuries.
OWCP referred appellant to Dr. Jacob Rabinovich, a Board-certified orthopedic surgeon,
for a second opinion examination. It requested that he provide an opinion on the nature and extent
of her permanent impairment of her right upper extremity under the standards of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).4 In a January 21, 2019 report, Dr. Rabinovich discussed appellant’s factual and
medical history and reported the findings of the physical examination he conducted on that date.
He noted that, for the right shoulder, she had passive range of motion (ROM) of 120 degrees for
flexion, 25 degrees for extension, 100 degrees for abduction, 40 degrees for adduction, 50 degrees
for internal rotation, and 90 degrees for external rotation. Dr. Rabinovich diagnosed status post
right distal clavicle resection, rotator cuff repair, and subacromial decompression.
Dr. Rabinovich provided an evaluation of the permanent impairment of appellant’s right
upper extremity utilizing the diagnosis-based impairment (DBI) rating method of the sixth edition
of the A.M.A., Guides. He indicated that, under Table 15-5 on page 403, her acromioclavicular
(AC) joint disease/distal clavicle resection fell under Class 1 for the class of diagnosis (CDX), a
designation which warranted a default value of 10 percent permanent impairment of the right upper
extremity. Dr. Rabinovich referenced Table 15-6, Table 15-7, and Table 15-8 on pages 406 and
408 and found that appellant had a grade modifier for functional history (GMFH) of 3 (based on a
QuickDASH score of 68), a grade modifier for physical examination (GMPE) of 2 (based on
limited ROM and right deltoid motor weakness), and a grade modifier for clinical studies (GMCS)
of 2 (based on right rotator cuff tear seen on diagnostic testing). Application of the net adjustment
formula resulted in movement two spaces to the right of the default value on Table 15-5 to the
3

On March 6, 2017 appellant returned to work for the employing establishment as a consumer affairs agent, a
position which involved answering calls and complaints from customers.
4

A.M.A., Guides (6th ed. 2009).

2

value of 12 percent permanent impairment. Therefore, Dr. Rabinovich concluded that appellant
had 12 percent permanent impairment of her right upper extremity under the DBI rating method.5
Dr. Rabinovich then applied the ROM rating method to the right upper extremity under
Table 15-34, Table 15-35, and Table 15-36 on pages 475 and 477. He indicated that appellant had
three percent permanent impairment due to loss of flexion of the right shoulder, one percent due
to loss of extension, three percent due to loss of abduction, and two percent due to loss of internal
rotation. Dr. Rabinovich combined these values to equal 9 percent permanent impairment of the
right upper extremity, but noted that, under Table 15-36, appellant’s GMFH dictated that the final
value for right upper extremity permanent impairment was 10 percent under the ROM rating
method. He concluded that appellant had 12 percent permanent impairment of her right upper
extremity given that she had a higher rating for permanent impairment under the DBI rating.
On February 7, 2019 OWCP requested that Dr. James W. Butler, Board-certified in
occupational medicine and serving as a district medical adviser (DMA), review the case record,
including Dr. Rabinovich’s January 21, 2019 report, and provide an opinion as to the nature and
extent of appellant’s permanent impairment of her right upper extremity under the sixth edition of
the A.M.A., Guides.
In a March 28, 2019 report, the DMA indicated that he was unable to provide a complete
assessment of the permanent impairment of appellant’s right upper extremity because he could not
perform the calculations under the ROM rating method due to the fact that the A.M.A., Guides
requires an evaluation of active ROM findings and Dr. Rabinovich only provided passive ROM
findings for appellant’s right shoulder. The DMA advised that he could not provide a permanent
impairment rating due to this circumstance.
OWCP referred the case back to Dr. Rabinovich and requested that he provide clarification
regarding the ROM findings for appellant’s right shoulder. In a supplemental report dated May 7,
2019, Dr. Rabinovich clarified that the reference to passive ROM findings for her right shoulder
in his January 21, 2019 report was a typographical error and that the ROM findings described in
the report actually were active ROM findings. He indicated that, as explained in his January 21,
2019 report, appellant had 12 percent permanent impairment of her right upper extremity.
OWCP requested that the DMA provide a supplemental report regarding the permanent
impairment of appellant’s right upper extremity. In a report dated June 21, 2019, the DMA
indicated that he had reviewed Dr. Rabinovich’s supplemental report and he then evaluated the
permanent impairment of her right upper extremity under the DBI rating method of the sixth
edition of the A.M.A., Guides. He noted that, under Table 15-5, appellant’s right distal clavicle
condition fell under Class 1 for the CDX, a designation which warranted a default value of 10
percent permanent impairment of the right upper extremity. The DMA referenced Table 15-6,
Table 15-7, and Table 15-8 and determined that she had a GMPE of 1 (limited ROM of the right
shoulder) and a GMCS of 2 (based on right rotator cuff tear seen on diagnostic testing). He found
that the GMFH was unreliable and should be excluded, noting that appellant fell under Class 1 for
CDX, but had a GMFH of 3 which was two grades higher (based on a QuickDASH score of 68).
5
Dr. Rabinovich noted that appellant reached maximum medical improvement (MMI) on January 21, 2019, the
date of his examination.

3

Application of the net adjustment formula resulted in movement one space to the right of the
default value on Table 15-5 to the value of 11 percent permanent impairment. Therefore, the DMA
concluded that appellant had 11 percent permanent impairment of her right upper extremity under
the DBI rating method.
The DMA then applied the ROM rating method to the right upper extremity under Table
15-34, Table 15-35, and Table 15-36. He noted that appellant had three percent permanent
impairment due to loss of flexion of the right shoulder, one percent due to loss of extension, three
percent due to loss of abduction, and two percent due to loss of internal rotation. The DMA
combined these values and concluded that she had nine percent permanent impairment of her right
upper extremity under the ROM rating method. Because appellant had a higher rating for
permanent impairment under the DBI rating method (11 percent) than under the ROM rating
method (9 percent), the DMA concluded that she had 11 percent permanent impairment of her
right upper extremity.6
By decision dated June 28, 2019, OWCP granted appellant a schedule award for 11 percent
permanent impairment of her right upper extremity. The award ran for 34.32 weeks from
January 21 to September 18, 2019 and was based on the permanent impairment evaluation of the
DMA.
LEGAL PRECEDENT
The schedule award provision of FECA,7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.10
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the shoulder, the relevant portion of the arm for the present case,
reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401. After the CDX
is determined from the Shoulder Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
6

The DMA indicated that appellant reached MMI on January 21, 2019, the date of Dr. Rabinovich’s examination.

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).

4

formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Table 15-5 also provides that,
if motion loss is present for a claimant with certain diagnosed conditions, including AC joint
disease, permanent impairment may alternatively be assessed using section 15.7 (ROM
impairment). Such a ROM rating stands alone and is not combined with a DBI rating.12
The A.M.A., Guides provides that, when the GMFH differs by two or more grades from
that described by the GMPE or GMCS, it should be assumed to be unreliable. If the functional
history is determined to be unreliable or inconsistent with other documentation, it is excluded from
the grading process.13
The A.M.A., Guides provides that, when two methods of impairment evaluation are
appropriate, the method which yields the highest impairment rating should be used.14 Moreover,
FECA Bulletin No. 17-06 provides that if the A.M.A., Guides allows for the use of both the DBI
and ROM methods to calculate an impairment rating for the diagnosis in question, the method
producing the higher rating should be used.15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than 11
percent permanent impairment of her right upper extremity, for which she previously received a
schedule award.
The Board notes that OWCP properly relied on the opinion of the DMA in granting
appellant a schedule award for 11 percent permanent impairment of her right upper extremity.
In a report dated June 21, 2019, the DMA properly found that appellant had 11 percent
permanent impairment of her right upper extremity under the sixth edition of the A.M.A., Guides.
He evaluated her permanent impairment under the DBI rating method and noted that, under Table
15-5, her right distal clavicle condition fell under Class 1 for the CDX, with a default value of 10
percent permanent impairment. The DMA correctly evaluated the medical evidence, including the
findings of Dr. Rabinovich, OWCP’s referral physician, to find that appellant had a GMPE of 1
(limited ROM of the right shoulder) and a GMCS of 2 (based on right rotator cuff tear seen on
diagnostic testing). He properly found that the GMFH was unreliable and should be excluded as
she fell under Class 1 for CDX with a GMPE of 1, and the provisional GMFH of 3 was two grades
higher per her QuickDASH score of 68.16 Application of the net adjustment formula resulted in
movement one space to the right of the default value on Table 15-5 to the value of 11 percent
permanent impairment. The DMA then applied the ROM rating method to find that appellant had
11

See A.M.A., Guides (6th ed. 2009) 405-12.

12

Id. at 401-05, 475-78.

13

Id. at 406-07.

14

Id. at 526-27.

15

FECA Bulletin No. 17-06 (May 8, 2017).

16

See supra note 13.

5

nine percent permanent impairment of her right upper extremity under this method.17 He properly
found that, because she had a higher rating for permanent impairment under the DBI rating method
(11 percent) than under the ROM rating method (9 percent), that she had 11 percent permanent
impairment of her right upper extremity.18
Appellant has not submitted medical evidence to establish entitlement to additional
schedule award compensation and OWCP properly found that she had not established more than
11 percent permanent impairment of her right upper extremity, for which she previously received
a schedule award.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than 11
percent permanent impairment of her right upper extremity, for which she previously received a
schedule award.

17
Due to the DMA’s finding that the GMFH should be excluded, the standards of Table 15-36 provide that there
would be no modification of the nine percent rating. A.M.A., Guides 477, Table 15-36.
18

The DMA complied with the appropriate standards, including those described in FECA Bulletin No. 17-06, by
conducting both DBI and ROM ratings and choosing the method which yielded the higher permanent impairment
rating. See supra notes 12, 14, and 15.

6

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 10, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

